    Case: 1:18-cv-00277-DCN Doc #: 252 Filed: 01/21/21 1 of 3. PageID #: 6313




                       UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF OHIO, EASTERN DIVISION

NPF Franchising, LLC                          :

                       Plaintiff,             :         Civil Action No. 1:18-cv-00277

       v.                                     :         Judge Donald C. Nugent

SY Dawgs, LLC, et al.                         :         Magistrate Judge William H. Baughman

                       Defendants.            :

                       DEFENDANTS’ MOTION TO CONTINUE
                    HEARING SCHEDULED FOR FEBRUARY 4, 2021

       Now come Defendants, by and through counsel, and respectfully request a continuance of

the February 4, 2021 hearing in this matter.          Defendants request this continuance because

Defendants’ lead counsel, William M. Harter, will be in trial on the date of the hearing in the

Circuit Court of Wayne County, West Virginia.

       Mr. Harter previously requested a modification of the trial schedule in the West Virginia

matter, but that request was denied, and the state court reaffirmed the February 1, 2021 trial date.

A copy of the Order Denying Motion to Modify Case Schedule is attached as Exhibit 1.

       Defendants waited until today to seek a continuance in this Court due to the timing of the

final pretrial conference in the West Virginia matter. The final pretrial conference in that matter

was scheduled for today, January 21, 2021 (see Agreed Order Continuing Pretrial attached as

Exhibit 2), at which Mr. Harter was hopeful either a settlement could be reached or a supplemental

request for a continuance of the trial would be granted. Neither happened, however.

       For these reasons, Defendants respectfully request a continuance of the February 4, 2021

hearing in this matter. At the Court’s convenience, Defendants are amenable to participating in a

telephonic status conference to set a new date for the motion hearing that is workable with the

Court’s schedule.
                                                  1
Case: 1:18-cv-00277-DCN Doc #: 252 Filed: 01/21/21 2 of 3. PageID #: 6314




                                 Respectfully Submitted,


                                 /s/ William M. Harter
                                 William M. Harter (0072874)
                                 Yazan S. Ashrawi (0089565)
                                 FROST BROWN TODD LLC
                                 10 West Broad Street, Suite 2300
                                 Columbus, Ohio 43215
                                 Telephone: (614) 464-1211
                                 Fax:        (614) 464-1737
                                 wharter@fbtlaw.com
                                 yashrawi@fbtlaw.com
                                 Counsel for Defendants




                                   2
     Case: 1:18-cv-00277-DCN Doc #: 252 Filed: 01/21/21 3 of 3. PageID #: 6315




                                   CERTIFICATE OF SERVICE

        I hereby certify that on January 21, 2021, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system
and copies will be mailed via U.S. Mail to those parties who are not served via the Court’s
electronic filing system. Parties may access this filing through the Court’s system.


                                                      /s/ William M. Harter
                                                      William M. Harter (0072874)
                                                      FROST BROWN TODD LLC




0138212.0657539 4851-9975-3688v1




                                                  3
